DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, in paragraph [0081] of the published application document reads, “rotating the photoconductor 40 or more turns”, which is an incomplete statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,701,551 to Honda et al. in view of JP 2006-276256 to Kitano et al..

Honda teaches:
(claim 1)	An image forming apparatus comprising: a photoconductor (1); a charger (2) configured to charge the photoconductor; a charge remover (15) configured to remove charge from a surface of the photoconductor by light; and control circuitry (inherent to electrophotographic image forming apparatus) configured to: estimate a surface potential that the photoconductor has after the photoconductor is charged by the charger (Fig.7A), based on a characteristic value of the photoconductor (photosensitive layer thickness) and a value of a current flowing through the charger after the charge remover removes charge 
(claim 12)	wherein the characteristic value of the photoconductor is an amount of change in charge potential with respect to an amount of change in charging current (Figs. 7A, 7B).

Honda does not explicitly teach removing charge from the surface of the photoconductor by electric discharge.  Kitano discloses charge removal by light (26) and electric discharge (24).  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Honda to also use electric discharge for improved removal of charge after image transfer, thus suppressing image defects.
Regarding claim 3, Honda in view of Kitano further suggest wherein the control circuitry is configured to cause the charge remover to remove charge from the photoconductor by light and electric discharge for two or more rotations of the photoconductor (Honda: col. 6 lines 52-54: more than one circumference).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Kitano,  as applied to claim1 above, and further in view of US 2017/0075264 to Kinatani et al..
Regarding claim 13, Honda suggests he image forming apparatus according to claim 1, further comprising a charging power supply (3) configured to apply the charging bias to the charger, wherein the charging power supply is configured to generate a direct current and an alternating current (Honda: col. 2 line 30).  
Neither Honda nor Kitano explicitly teach applying AC bias to remove charge.  Kinatani discloses an image forming apparatus a power supply controller applies AC voltage to the charger for a predetermined period in a state in which the photoconductor is rotated, when the charge removal command is issued (Abstract).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to further modify the apparatus of Honda such that wherein the charging power supply is configured to apply an alternating current bias to the charger to cause the charge remover to remove charge from the surface of the photoconductor, for at least the purpose of preventing excess charge on the photoconductor from flowing into the charging roller causing damage to the power supply (Kanatani: [0088]).

Allowable Subject Matter
Claims 2 and 4-11 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852